                                 Case 1:17-cr-00137-JGK Document 378 Filed 12/23/19 Page 1 of 1
                                                      JAMES KOllSOllROS
                                                             ATTORNEY AT LAW



                                       260 Ma.<.lison Avenue, 22nd floor • New Y<)rl~, NY 10016
J,1,,11:i:i Krn ·srn ·1~os                       212•532• 1934 I 212•5.32•1939          f.1x
  F,:•1 ,ru, f,• P,1~,!l',\t.
                                                    E-mail: Ja.mcs@lwusou1·0:daw.cnm
                                                                                                                E>t~IA     J. Cmr:
                                                                                                                 LL>.\At, Asft,;cT,\·'1'1
                                                                                 December 23, 20 I 9
                   Via ECF
                   Hon. John G. Koeltl
                   United States District Judge                                  USDC SDNY
                                                                                 DOCUMENT
                   Daniel Patrick Moynihan
                                                                                 ELECF.ZONICALL Y FILED
                   United States Courthouse
                                                                                 D(~Ctr _ _ _ _ _ --·~·· ____   --··
                   500 Pearl Street                                              C,\ H: Flt.F'.).
                   New York, NY 10007-1312

                                Re:    United States v. Fawad Hameedi 07-CR-137)
                   Dear Judge Koeltl,
                          This letter is respectfully submitted to request that the Court issue an Order permitting
                   Fawad Hameedi to travel to North Carolina, with his wife Aisha Khan, from January 3, 2020 to
                   January 5, 2020 in order to visit their cousin Saima Baber. Ms. Baber has been diagnosed with
                   thyroid cancer and will undergo surgery on January 3, 2020.
                          Pretrial Services Officer Lea Harmon has no objection to the instant request. Assistant
                   United States Attorney David Abramowicz consents to the instant travel request.

                                Thank you for your courtesy and consideration.

                                                                                 Respectfully Submitted,

                                                                                 - - - -Isl- - - -
                                                                                 James Kousouros, Esq.
                   C.C.

                   David Abramowicz,
                   Assistant United States Attorney

                   Lea Harmon,
                   United States Pretrial Services Officer


                                                                                   APPLICATION GRANTED

                                                                                    .S06~.
                                                                                 ~ - Koeltl, U.S.D.J.
